Motion granted, on condition that plaintiff do all in its power to facilitate the trial during the present month of June, 1930; and if for any reason a trial is not so had, that plaintiff shall, on or before the 1st day of July, 1930, file a surety company bond, in an amount to be fixed on the settlement of tills order, to indemnify the defendant for all its costs and damages, in the event that the plaintiff shall not succeed upon the trial of the action. Settle order on notice. Present — Finch, Merrell, McAvoy, Martin and Sherman, JJ.